                 EXHIBIT K




Case 5:18-cv-06037-DGK Document 160-11 Filed 01/21/19 Page 1 of 4
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                               (ST. JOSEPH DIVISION)

RIGHTCHOICE MANAGED CARE INC.,            )
et al.,                                   )
                                          )                 CIVIL ACTION NO.:
                        Plaintiffs,       )
                                          )                 5:18-cv-06037-DGK
v.                                        )
                                          )
HOSPITAL PARTNERS INC., et al.,           )
                                          )
                        Defendants.       )
_________________________________________ )

   AMENDED RESPONSES TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
 ADMISSION, PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION, AND
 PLAINTIFFS’ FIRST SET OF INTERROGATORIES BY DEFENDANTS HOSPITAL
  PARTNERS, INC., EMPOWER H.I.S., LLC, DAVID BYRNS AND JORGE PEREZ

       In accordance with Fed. R. Civ. P. 26(b)(1), 33, 34 and 36, and the Local Rules for the

Western District of Missouri, Defendants HOSPITAL PARTNERS, INC., EMPOWER H.I.S.,

LLC, DAVID BYRNS and JORGE PEREZ (“Defendants”), by and through their undersigned

counsel, hereby amend their prior responses to Plaintiffs’ First Set of Requests for Admission,

Plaintiffs’ First Set of Requests for Production and Plaintiffs’ First Set of Interrogatories, in

accordance with the above-mentioned Rules, as follows:

                                      RELEVANT HISTORY

       1.      On November 26, 2018, Defendants provided their responses to Plaintiffs’ First Set

of Requests for Admission, Plaintiffs First Set of Requests for Production and Plaintiffs First Set

of Interrogatories (collectively, the “Responses”).

       2.      On January 7, 2019, Plaintiffs’ counsel and Defendants’ counsel held a “meet and

confer” conference to discuss Plaintiffs’ claimed deficiencies with the Responses.

       3.      At that time, counsel for Defendants informed counsel for Plaintiffs that they had


                                  Page 1 of 3
       Case 5:18-cv-06037-DGK Document 160-11 Filed 01/21/19 Page 2 of 4
recently been contacted by the United States Department of Justice (“DOJ”) (on January 4, 2019

and January 7, 2019) as to the existence of a criminal investigation, which potentially involves

parties in the within litigation. Counsel for Defendants further noted that at this time it is unclear

as to the nature of the investigation, but that it appears that most, if not all, of the parties in the

within litigation are the subject of the investigation.

          4.    For that reason, and until the scope and targets of the DOJ investigation become

clear, Defendants must at this time, at least on a temporary basis, assert their Fifth Amendment

rights, primarily at this point related to the “Act of Production,” as well as reserving their other

rights related to Self-Incrimination, to the extent that same becomes necessary, advisable or

desirable.

          5.    Once the scope and targets of the DOJ investigation become clear, Defendants will

commit to a final position on exercising their Fifth Amendment rights, vis-à-vis the within

litigation.

          6.    Other than as modified and amended herein, the Responses remain in full-force and

effect.

                                                     CHAPMAN AND COWHERD, P.C.

                                               By: /s/ Lauren A. Horsman
                                                   Lauren A. Horsman – Mo Bar No. 60982
                                                   903 Jackson – P.O. Box 228
                                                   Chillicothe, MO 64601
                                                   Telephone: 660-646-0627
                                                   Telefax: 660-646-1105
                                                   E-mail: lhorsman@ccttlaw.com
                                                   ATTORNEY FOR DEFENDANTS
                                                   HOSPITAL PARTNERS, INC. EMPOWER
                                                   H.I.S., LLC, DAVID BYRNS and
                                                   JORGE A. PEREZ

                                                     FMS LAWYER PL




                                     Page 2 of 3
          Case 5:18-cv-06037-DGK Document 160-11 Filed 01/21/19 Page 3 of 4
                                              By: /s/ Frank Smith
                                                  Frank Smith – FL Bar No. 069681
                                                  9900 Stirling Road, Suite 226
                                                  Cooper City, FL 33024
                                                  Telephone: 954-985-1400
                                                  Telefax: 954-241-6947
                                                  Email: frank.smith@fmslawyer.com
                                                  ATTORNEY FOR DEFENDANTS
                                                  HOSPITAL PARTNERS, INC. EMPOWER
                                                  H.I.S., LLC, DAVID BYRNS and
                                                  JORGE A. PEREZ
                                                  Admitted Pro Hac Vice


                                 CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing was served electronically to:

                          COUNSEL OF RECORD FOR PLAINTIFFS

This 11th day of January 2019.

                                                      FMS LAWYER PL

                                              By:    /s/ Frank Smith
                                                     Frank Smith




                                  Page 3 of 3
       Case 5:18-cv-06037-DGK Document 160-11 Filed 01/21/19 Page 4 of 4
